Title: To George Washington from Henry Laurens, 20 August 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 20th Augt [1778]
          
          I had the honor of writing to Your Excellency this Morning by Burwell and late the
            present Evening of receiving Your Excellency’s dispatches by Captain Riley. These shall be presented to Congress tomorrow. Inclosed with
            this will be found a Report of a Committee on Your Excellency’s letter, relative to
            Baron Steuben, which Congress request Your Excellency will take under consideration, and
            return it as speedily as the case will admit of, together with Your Excellency’s opinion
            on the several parts, and any amendments or additions which shall appear to be
              necessary. I am with great Respect &c.
          P.S. Baron Arndt has obtain’d from Congress leave of absence for twelve
            months.
        